Mahoney, J.
Instead of initialing old orders providing dates for examination of parties or hearings on contempts for failure to appear to be examined I am in favor of the adoption and use of a form of order so elastic in character as to permit the original order to suffice, provided the person to be served cannot be served without difficulty and loss of time. Instead, therefore, of providing a certain specified date, let the order provide for the hearing a certain number of days after service has been accomplished; and when service has been effected, then the party must appear as directed. The adoption of such form in this and other cases, it seems to me, will obviate the necessity of presentation of an order to the court to extend time when there has been a failure to complete service. Let such order be submitted in this case.
Ordered accordingly.